﻿I should like to congratulate Ambassador von Wechmar on his election to the presidency of the General Assembly. It is a source of particular satisfaction to Ireland because of his character and abilities and because of our regard for his country. Through his long years of experience at the United Nations, he has learned the advantage of patient negotiations in the solution of conflict, and I am sure that he will apply that experience in guiding our work.
216.	I should also like to thank his predecessor in this onerous office, Mr. Salim of the United Republic of Tanzania, for the patience, competence and understanding with which he presided over several sessions of this General Assembly.
217.	To the Government and people of Saint Vincent and the Grenadines, I offer our warmest congratulations and our wishes for every success for their future well-being and prosperity as our one hundred and fifty-fourth Member.
218.	I should like to express, too, my Government's continued confidence in the Secretary-General, Mr. Kurt Wald- heim, whose deep concern for this Organization and for the preservation of international peace and security is so absolutely manifest in his latest report on the work of the Organization.
219.	Thirty-five years ago the founders of the United Nations, speaking in the name of the peoples of the world, set themselves to build a new framework of international order from the ruins of war. They drafted a Charter which speaks for rights and human dignity, of peace and security for peoples, of tolerance and social progress for all.
220.	That is a language which expresses universal human aspirations and ideals. But it did not then, and it does not yet, describes very well the reality of human life for all of the world's peoples.
221.	It is now more than a generation since these aims were proclaimed in the name of mankind. Over that period the sweep and flow of human history has quickened. A world political system of independent nations has emerged, with an interdependent world economy. There are no more unknown or uncharted areas on the globe.
222.	It is evident today that humanity is one—and aware of itself as such. Global travel is faster and sure as never before, and communication is easy. An event of importance in one part of the world is quickly reported in all and generates immediate and varying reactions which are in turn reported throughout the world. Human technology and mastery by man of his environment have increased dramatically; and—symbol of this mastery—man for the first time has left this planet.
223.	But there is also a darker side. Human nature has not changed. Tension and conflict are still a part of human life in society, and a global society must meet global problems and face global dangers.
224.	It is this most important point which we must now grasp and act on, here and elsewhere, not simply in what we say but in our actions. What might once have been separate or local problems are now linked and interconnected, so that they arouse a common concern and pose a common danger.
225.	We may have mastered the human environment. But we have also touched the limits of our planet and of its resources. We see now that life on earth—all life—is fragile and that it will be for humanity to decide through its actions whether to conserve or to destroy it.
226.	We may have developed global communications. But our easy communication highlights inequity within the emerging world system and makes injustice more evident to the deprived, who, in their new-found solidarity, will no longer accept it or tolerate it.
227.	We may have advanced our technology in the developed world. But it is evident that this more prosperous part of the world simply cannot maintain indefinitely that disproportionate claim on the world's resources which has sustained its present way of life.
228.	We have seen the growth of a single international system which is global in character and almost universal in membership. But in a global system conflict, too, however limited in origin, can have a global dimension. What in another time might have been local rivalries within a region now send tremors throughout the international system, which is already tensed and polarized with major Powers and alliances in confrontation. It is true that we have avoided major war—though many have suffered in lesser conflicts over a generation. But we live always with a fearful paradox. Peace, to the extent that we have known it, seems to depend on a constant refinement of the means and a constant emphasis on the readiness, within minutes, to fight a major and disastrous war.
229.	There is indeed a daunting list of problems before us: injustice and inequity within the world economy; unfair division of the world's resources and lack of care for their conservation; polarization and confrontation between major Powers; the steady growth of armaments, dangerous in themselves and wasteful in their diversion of resources from human welfare; violation of human rights and lack of concern for large-scale human suffering and the problems of refugees; and conflict and confrontation within regions, which could have wide and dangerous consequences for all.
230.	Those who founded the United Nations must have had some feeling for these global problems as they drew up the Charter, but they cannot have envisaged in any detail the kind of dangers which we now face. How can we respond to these dangers? That represents the challenge of today.
231.	The United Nations as we inherit it is an Organization which comprises States and groups of States which differ greatly in outlook, culture, ideology and political orientation; and fundamental to its structure are the principles of national sovereignty and respect for non-intervention. These facts set limits to our capacity this Organization to meet the global challenges we face. Bur die United Nations itself and the family of economic, social and other organizations linked with it do provide an essential framework of world order, and the Charter, if taken as a living instrument, does set guiding principles and provides the procedures to achieve that justice which is necessary if any order is to endure.
232.	The United Nations, it has been said, can be seen either as a mirror which faithfully reflects the world's problems, confrontations and paralyses of will; or it can be seen as a living instrument, an Organization, a set of procedures which is more than the sum of its parts, where problems can be faced and tensions eased. It is for each of us represented here to decide whether we shall use the Organization as such an instrument and develop fully its potential for resolving conflict or simply allow it to remain a mirror which faithfully reflects our quarrels but does nothing to resolve them.
233.	The truth is that peace and justice are not static achievements. They require constant effort and a constant commitment by every nation to the effort to attain and maintain them. Above all, they require willingness by each of us to apply in our own case the same principles we so freely ask others to apply in issues where we are not involved.
234.	The United Nations has had many successful achievements as it has evolved in 35 years from an Organization representing a limited group of States that fought a war together to one that is now almost universal in membership. In this twentieth anniversary year of the Declaration on the Granting of Independence to Colonial Countries and Peoples, it is fitting that we recall the indispensable role that the United Nations played in helping to bring so many States to independence in a relatively short space of time. As a country which itself regained its independence in this century, Ireland has welcomed this development. We particularly welcome the presence in our midst of Zimbabwe, which has at last emerged to independence following troubled years in which it was a special concern of the United Nations. We believe that the people of the few remaining colonial Territories must be enabled to exercise their right to self- determination without delay.
235.	Another achievement for the Organization has been the considerable progress made towards agreement at the Third United Nations Conference on the Law of the Sea. It seems that, subject to the resolution of a small but very important number of issues, it should be possible to complete negotiations and adopt a convention on the law of the sea next year. The Conference has shown that, given a willingness to compromise, it is possible to negotiate successfully on a complex range of issues in a forum in which all Member States are represented. If, as we confidently expect, it can now be concluded successfully, it will mark a really historic achievement in agreed control of a large part of man's environment.
236.	Another heartening development in recent years has been the growth of co-operation in many fields among groups of States on a regional basis. Such co-operation makes it possible to give substance to United Nations ideals and is in full harmony with broader co-operation on the world front. Indeed, it can increase the pace and scope of such co-operation on a world level to have functioning co-operation on a regional basis. I might mention that, in Europe, the Conference on Security and Co-operation in Europe process, if sustained and developed, can be of particular significance in reaching towards world peace and is a practical example of regional co-operation within Europe, from the Atlantic to the Urals.
237.	However, despite these achievements, the past year has not been a hopeful one for all of us who believe in the development of an international society in which peace and security should be maintained by international agreement and disputes settled by peaceful means and through negotiation. The 1980s, which promised to be a decade of political and economic negotiation and co-operation, unfortunately threaten to be one of conflict and confrontation. Detente is threatened by new and growing tensions, and there is a danger that the fragile achievements in the area of arms control and disarmament may be swept aside in a new round of the arms race.
238.	Economic growth has been replaced, unfortunately, by economic stagnation. The efforts to establish a just and equitable international economic order fall far short of what is needed. Inflation and threats to the continuity of supply of crucial raw materials have added to the burdens of rich and poor nations alike.
239.	A major crisis has erupted in the region of southern Asia as a result of the Soviet intervention in Afghanistan. Within the last few days, a new armed conflict has broken out between Iran and Iraq, adding to the instabilities and tensions which that region has known for more than 30 years. We here are all fully aware of how serious that conflict could be in its human and economic consequences for those directly involved and in the wider dangers it poses for all of us. We must feel some concern, I believe, at how little we in this Organization have been able to do directly so far to achieve an end to the fighting and a settlement of the conflict in accordance with the principles of the Charter.
240.	Yet it does no good to despair. There is no alternative to the attempt to find solutions through negotiations to the manifold problems which we face, however intractable these problems may seem to be.
241.	Agreement to negotiate is, of course, not enough. There must first be the will on all sides to negotiate seriously and with the intention of reaching agreements which deal with the real problems and issues at stake and which will be more than mere expedients.
242.	Secondly, all must be prepared to exercise restraint in their actions. It is difficult to expect that negotiations can be conducted with any chance of success if any of those involved attempt unilaterally to change the situation to their advantage.
243.	Thirdly, the search for agreed solutions through negotiations requires that we do not ignore injustices for so long that those who suffer those injustices are forced to bring their grievances to our attention by other means. It is sobering to reflect how many of the problems with which this Assembly has to deal could have been resolved at an early stage if sufficient awareness and generosity had been shown at the right time and the appropriate steps had been taken.
244.	This is not to say that the United Nations must be involved in every dispute, or, indeed, that the form of its involvement should not vary, as it has, depending on the circumstances. What it is true to say is that we will not come close to resolving many of the issues with which we are faced unless we use to the full the flexible and varied means which the United Nations provides.
245.	Since Ireland joined the United Nations 25 years ago we have acted consistently in this belief. I hope and believe that our contributions over the years in this direction have been constructive. It is with this belief in the resolution of disputes through negotiations and with a commitment to accept in our own case the principles we commend to others that I now go on to speak in more detail about some of the major issues confronting this Assembly.
246.	On the issue of disarmament, I referred a few moments ago to the danger of a new round in the arms race. There are now more nuclear weapons than ever in the world. Their destructive power is multiplied and they have become a permanent feature of the security policies of major Powers and their allies. It is difficult, perhaps impossible, to envisage any rational political calculus in which the use of nuclear weapons could play a part. Indeed, deterrence has been based on the assumption that a nuclear war would result in the certain and mutual destruction of the adversaries. None the less, we now face the danger that technological imperatives, combined with political mistrust and the inherent pessimism of military planners, may bring this period of relative nuclear stability to a close. The development and possible deployment of new weapons and the strategic doctrines that go with them will not only greatly complicate arms control negotiations but may even inhibit the exercise of restraint in future crises.
247.	It would be ironic; indeed, if, in the interests of the increased security of the nuclear States, the world were subjected to a new generation of weaponry, which would in reality diminish the security of all.
248.	But the nuclear arms race is not confined to the nuclear Powers or to the development of more deadly and more accurate weaponry. During the past year, the danger of the further spread of these weapons to countries which do not as yet possess them has been increased. My Government must register its very profound regret and disappointment at the outcome of the second Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons. The system of the Treaty on the Non-Proliferation of Nuclear Weapons, to which Ireland has had the honour to adhere since its inception, has helped to hold the ring and prevent the further spread of nuclear weapons. We fear that the unsuccessful outcome of the Geneva Conference will make the task even more difficult.
249.	It would, of course, be unjust to lay the blame for the arms race solely on nuclear weapons and the nuclear Powers. So-called conventional weapons have killed 25 million people since the Second World War. The destructive power of such weapons is today vastly greater than in the Second World War, and the greater part of military expenditure is devoted to conventional arms. One generation of sophisticated conventional weapons follows another in rapid succession, consuming enormous sums of money, a fraction of which world contribute so much to relieving hunger and disease throughout the developing world.
250.	It is easy, I know, to talk about disarmament in the abstract. It is easy to deplore the arms race, to urge its immediate end and to call for general and complete disarmament. What we really need and need urgently are concrete measures that are practicable in the short term and bring immediate results that all can see, and I will make some suggestions in this regard.
251.	First, the SALT Treaty should be ratified. In our view, this would be of great significance in restraining com-petition among the major Powers in the further development of nuclear weapons and in helping to promote the reduction of existing nuclear arsenals.
252.	Secondly, we need a comprehensive test-ban treaty or, failing that, a moratorium on nuclear testing, which would help efforts to halt the spread of nuclear weapons. The existing Non-Proliferation Treaty regime, in particular, would be strengthened by such a development.
253.	Thirdly, there should be an agreement on ending the production of fissionable material for nuclear weapons. This would also help the cause of non-proliferation.
254.	Fourthly, we need an agreement or international convention to insure non-nuclear States against the use or threat of nuclear weapons.
255.	There are, of course, other issues on which agreement would be of great practical and political benefit: for example, a chemical weapons convention, an agreement on the reduction of military budgets and steps to prohibit the development and deployment of new weapons of mass destruction.
256.	Turning to the question of peace-keeping, if on the one hand the hopes of the framers of the Charter in regard to the maintenance of peace and security 'lave not all been realized, on the other the United Nations has developed over the years the useful concept of peace-keeping operations. The introduction of peace-keeping forces into an area where there is a dispute does not of itself resolve the dispute but it does provide a respite during which parties to a dispute can seek a more permanent resolution of their differences. The concept and practice of peace-keeping is still evolving, and each new generation provides fresh insights for the conduct of future operations.
257.	United Nations peace-keeping has become the political counterpart of United Nations programmes in the economic and social fields, in which assistance is offered on a disinterested basis to those who need it. Ireland has consistently supported the development of peace-keeping and has participated without interruption since 1958 in United Nations peace-keeping operations. We believe that tl.is is one of the practical ways in which small nations can help in the task of maintaining international peace and security.
258.	The Middle East continues to be an area of great concern which presents serious dangers for international peace and security. Foreign Minister Thorn of Luxembourg, as President of the Council of Ministers of the European Economic Community, has already set out in detail the policies of the nine Community countries on this issue. He has outlined the progress of the contact mission which he undertook on behalf of the nine countries to the Middle East in recent months to see how Europe could best contribute to the achievement of a just and comprehensive peace in that area.
259.	None the less, I should like to call attention to two principles which were stressed by the Heads of State and Government of the nine member States of the European Community in their declaration at Venice on 13 June 1980 and which, in the opinion of my Government, are essential elements in a peace settlement. These are the right to existence and to security of all the States in the region, including Israel, and the requirement of justice for all the peoples involved, which includes the right to self-determination of the Palestinian people within the framework of a peace settlement.
260.	It is only by reconciling these two principles through negotiation that a comprehensive, just and durable settlement can be found. Such negotiation must involve all the parties concerned, including the PLO. No one is so sanguine as to imagine that this is an easy task but, equally, no one can doubt that the task must be faced or that the Middle East is a vital area where conflicts are likely to have repercussions on a world-wide scale. It is therefore essential for international peace and security that a settlement in the Middle East be achieved, no matter how discouraging the obstacles may appear to be.
261.	Some of these obstacles indeed are inherent in the conflicting rights and aspirations of the different parties. Some arise from intransigent positions taken by one or another party and from unacceptable actions such as the establishment of settlements by Israel in occupied territories and the claim to alter the character and status of Jerusalem.
262.	I cannot leave the question of the Middle East without reference to the tragic situation in Lebanon. My country remains firmly committed to the independence, sovereignty and territorial integrity of Lebanon and looks forward to the day when a Lebanese government will be in a position to exercise its authority fully over all its territory.
263.	Ireland currently contributes some 650 troops to UNIFIL. I do not need to remind the Assembly of the difficult circumstances faced by UNIFIL which have resulted in loss of life for some contingents, including that of my own country, in brutal circumstances. UNIFIL remains unable to extend its control over the entire area entrusted to it in southern Lebanon. As the Secretary-General notes in his report on the work of the Organization:
"A main factor in this situation is the policy of the Government of Israel and its support of the de facto forces . .
He also refers to:
"The disturbed conditions in other parts of southern Lebanon, including the presence of Palestinian and other armed elements, and the general political and security situation in Lebanon . . 
264.	Despite these difficulties, my country is convinced that over the two and a half years of its existence, UNIFIL has made a significant contribution towards the prevention of an outbreak of general hostilities in the Middle East by reason of its presence in southern Lebanon. At the same time, if a peacekeeping force is to operate, it must be given the necessary conditions to do so effectively: in particular, it must function with the consent of all parties and be allowed freedom of movement throughout the area assigned to it, and in conditions of adequate security for its personnel. I hope that all concerned will reflect carefully on the consequences of any further actions that may make UNIFIL's task more difficult.
265.	I must also join with the Secretary-General in expressing my concern about UNIFIL's financial problems, caused by the policy of some Member States in withholding their assessed share of the costs of the operation. This places an unreasonable burden on troop-contributing countries such as mine, over and above the basic risks involved which they willingly accept. I earnestly hope that ways can be found to alleviate that situation at this session of the Assembly.
266.	Operations such as UNIFIL serve as an example of the positive and practical contribution which the United Nations can make in keeping the peace in difficult circumstances.
267.	We in Ireland have long admired the determination of African countries to work together in the OAU to achieve their common objectives. We know they welcome outside co-operation in their development and in dealing with problems created by national disasters, and Ireland is pledged to play its small part in this effort. We know, too, that the African States oppose intervention by outside Powers in their affairs. Such intervention can only compound the conflicts that exist.
268.	In contrast, the constructive results of the promotion by the United Nations of the decolonization process are now evident, thankfully, in southern Africa.
269.	Zimbabwe has at last achieved its rightful position among the free nations. Out of the years of bitter war has come a new source of inspiration and hope, not only for the future of southern Africa but for the resolution of conflicts in the world at large. At the regional level in southern Africa, possibilities for fruitful co-operation are now unfolding. The initiative undertaken by the countries concerned following the Conferences at Arusha in 19798 and Lusaka this year9 is worthy of the widest support. The international community, for its part, has a special responsibility for ensuring that the achievement in Zimbabwe is not in any way jeopardized. Zimbabwe and the other front-line States should be supported, and pressure for change in Namibia and South Africa maintained.
270.	In spite of the best efforts of the Secretary-General and of the contact group of the five Western countries, the United Nations plan, as contained in resolutions 385 (1976) and 435 (1978) of the Security Council, has not yet been implemented. At the technical level, the differences have been reduced to the point where they are no longer sufficient to justify continued delay. Concessions made by SWAPO and the constructive attitude of the front-line States have demonstrated their commitment to the achievement of a negotiated settlement, despite the provocation of the recent South African attacks on Angola and Zambia. The South African Government must realize that further delay cannot be justified. It will bear the full responsibility for the very serious consequences that will ensue if the legitimate aspirations of the people of Namibia continue to be denied to them. There is no alternative to the adoption of the United Nations plan if a peaceful and internationally recognized solution is to be achieved. Any attempt to establish a so- called independent State without international agreement would be doomed to failure. Ireland will continue to give its full support to the efforts of the Secretary-General, together with those of the Western contact group and the front-line States in co-operation with SWAPO, towards the achievement of a just and internationally recognized settlement without delay and without further bloodshed.
271.	It is evident that there can be no durable peace in southern Africa so long as South Africa maintains its present racist policies. The system of apartheid condemns the majority in South Africa to a life as second-class citizens, renders millions stateless in their own country and involves the forced migration of many thousands to rural slums in the so-called homelands. It can be sustained only through repression. This is a policy that must lead to disaster. Ultimately it will fail, and at great human cost.
272.	There are some signs of a growing awareness among the white community in South Africa of their isolation in the world. However, attempts to reshape or restructure apartheid will not create a free and just society. There can be no compromise on the principle of the equality of every human being and the need to translate this into practice. The need for concerted international pressure on South Africa to change its policy is in no way lessened by recent developments: rather, the need is to maintain such pressure, now that some movement is apparent. The Security Council should, therefore, continue its consideration of selective measures to increase the pressure for change in South Africa.
273.	The breach of Charter principles is evident in Kampuchea. The people of that country have undergone a period of barbaric despotism in their own land, followed by foreign invasion and occupation.
274.	As the Irish Foreign Minister declared on behalf of the nine Community members at the last session of the Assembly, a solution to the problem must be based on an independent Kampuchea, free from any foreign military presence, maintaining friendly relations with all the countries of the region and having the benefit of international assistance for reconstruction. In a joint, declaration issued at the end of the Second Ministerial Meeting of ASEAN and the European Economic Community, held at Kuala Lumpur on 7 and 8 March 1980, we urged the early implementation of General Assembly resolution 34/22 and we also called on all parties to exert the utmost efforts in order to avert a possible spill over of hostilities into neighbouring ASEAN countries and a widening of the area of conflict.
275.	My Government is particularly concerned at the heightening of tension over the past few months in the area of the Thai-Kampuchean border and at the consequent grave danger to the large numbers of Kampuchean refugees who are concentrated there. The incursion into Thailand at the end of June resulted in a dangerous increase in tension, further threatened the stability of South-East Asia as a whole and caused still further human suffering. There is a need for restraint by all concerned in this potentially explosive situation.
276.	Despite the failure so far to find a political solution, our Organization has, however, had some success in the humanitarian field. The immediate danger of widespread famine and its consequences which faced the Kampuchea people last year seems to have passed, to some extent. Credit for this is due in no small measure to the heroic efforts of the international relief agencies. I reaffirm Ireland's support for the activities of these agencies in their efforts to help all those in need, without discrimination, and I hope they will be given the greatest possible co-operation by the authorities involved.
277.	In Afghanistan, too, any settlement must provide for the withdrawal of foreign troops. Afghanistan must be enabled to resume its traditional neutrality and non- alignment, to remain outside competition between the Powers and to maintain friendly relations with its neighbours, Conditions must be created in which the people of Afghanistan can determine their own form of government and decide their destiny free from outside intervention, in accordance with General Assembly resolution ES-6/2 adopted on 14 January 1980.
278.	Both among the peoples of the world and here at the United Nations, there has been a growing awareness of the importance of basic human rights and the need to protect them. Unfortunately, that growing awareness has been largely prompted by the knowledge that human rights are being violated on a systematic and widespread basis in many parts of the world. In the area of human rights, the plight of refugees or displaced persons in many parts of the world illustrates this in a most dramatic fashion. Governments continue, unfortunately, to act in conflict with the international commitments that they have accepted in this area.
279.	The Commission on Human Rights has intensified its work as a result, and it is important that the Commission continue to develop its investigative powers and that it be given every co-operation to that end. It is especially important that investigations begun by the United Nations, whether under public or private procedures, should not be concluded before satisfactory results are achieved. We must also continue at this Assembly the effort to reach agreement on improved United Nations human rights machinery and to give to the Secretariat the resources that will permit it to function with much greater effectiveness.
280.	Some progress has been made in establishing legal norms. The last session of the Commission on Human Rights made substantial progress in adopting parts of the draft convention on torture and other cruel, inhuman or degrading treatment or punishment." The establishment of a working group to examine the fate of missing persons and persons who have disappeared was a significant achievement of the session and a recognition of a growing problem. For when authorities can deny any knowledge of the whereabouts of such individuals, they are effectively deprived of all their rights.
281.	While on the subject of human rights, it is incumbent upon me to refer to the continued holding of members of the staff of the United States Embassy in Teheran as hostages, in flagrant breach of international law and of humanitarian principles. Ireland fully respects the independence of Iran and the right of the Iranian people to determine their own future. But in their own interest, and that of the world community as a whole, I would again call on the Government and the people of Iran to respect the rights of others with whom they may differ on a political or religious basis and to uphold fundamental and humanitarian principles and established tenets of international law by releasing the hostages.
282.	Underlying many of our current problems are the gross disparities that continue to exist between rich and poor nations, such disparities are not only unacceptable in themselves but can constitute a real threat to peace and stability. The millions of our fellow human beings who, through no fault of their own, exist in an apparently unending cycle of poverty and hunger, cannot be expected to acquiesce in that condition indefinitely. Justice demands that their situation be changed urgently and effectively.
283.	The international community, through the United Nations, has taken the lead in helping to promote such change and over recent decades some progress has been made to improve the lives of the less well off in developing countries. But the situation continues to be critical and much remains to be done. We must not only provide aid to help those who suffer from the effects of under-development but we must attack the very root causes of underdevelopment itself.
284.	The recently concluded eleventh special session of the General Assembly was concerned essentially with seeking to concentrate our energies towards achieving that end. The agreed text of the new International Development Strategy for the Third United Nations Development Decade sets out the general framework for our actions over the next 10 years establishes our priorities and provides that the outcome of future United Nations and other relevant conferences, including the global negotiations, can be incorporated into it as the decade proceeds.
285.	However, my Government regrets that the eleventh special session was unable to finish its tasks and that work on the procedures and agenda for the global negotiations was not completed. That must now be done at the present session of the General Assembly, so that the new round of global negotiations can be launched early in 1981. We believe that global negotiations can be vital and. by promoting growth and development, can benefit not just the developing world but the entire international community.
286.	Ireland is determined to play, both nationally and internationally, its full part in promoting a revitalized North-South dialogue. I can reaffirm that Ireland, although not a rich or powerful nation is committed to progressing towards the 0.7 per cent target for official development assistance as rapidly as our resources will allow. Given our own stage of development and the many social and economic demands of a young and growing population, our progress may not be as rapid as we would wish. None the less we intend to maintain a steady increase in the flow of our transfers during the course of the present decade.
287.	Drawing on our own recent developmental experience, we in Ireland aim in our co-operation with the people of developing countries to help them free themselves from the trap of under-development.
288.	In looking at those parts of the world where there is unrest and turmoil, I may be forgiven for being particularly concerned about an area close to home. The tragic violence that has come to be part of everyday life in Northern Ireland has endured now for more than 10 years.
289.	In approaching that fact, as with any other problem, we must distinguish between symptoms and causes. The symptoms in Northern Ireland are evident but the causes are deep seated, and they will not be solved by security measures alone.
290.	The division of Ireland 60 years ago and the establishment of Northern Ireland as a region within the United Kingdom was a misconceived attempt by the British Government to resolve a major problem of the day, On the one hand, it faced the need to come to terms with the demand of the majority of the people of the country as a whole that Ireland should be independent. On the other hand, British interests and sentiment called for arrangements to meet the wish of a unionist minority to remain united with Britain.
291.	Instead of resolving the difficulty, however, that settlement simply concentrated it within what then became Northern Ireland. The area was artificially devised not on a geographical or historical basis but to create a unit in which people of unionist leanings would have a permanent inbuilt majority. As a consequence, it also included a newly-created and substantial minority of nationalists who shared the aspiration to unity and independence of the majority of the population of Ireland, an aspiration that was frustrated by the new arrangement.
292.	Sixty years have now passed since Ireland was thus divided. In that time, even though the vast majority of the population of Ireland—North and South—wants peace and abhors violence, and even though both British and Irish Governments act vigorously against violence, almost every decade in that period has seen violence erupt within Northern Ireland. It is clear that Northern Ireland as an entity and the settlement that brought it into being have failed. It is apparent that there is a fundamental instability in the very structure of the region which has inhibited the development of normal political and social life there and which all too frequently has found expression in violence.
293.	The area is fundamentally unstable because there has never been within it the kind of political consensus which in more normal societies underlies party differences. Instead, the very existence of Northern Ireland itself has always been the issue, so that normal politics do not exist; and that has been the only basic issue for over 60 years. The majority were always insecure and fearful that the settlement which made them a majority would be upset; the minority, on their side, were frustrated in their basic aspirations to Irish unity, discriminated against because of this and excluded in practice from effective political participation in an area whose very existence they called into question.
294.	The result is that normal political life has been distorted and community divisions based on historical or religious differences have been accentuated rather than diminished.
295.	Even now, 60 years later, new efforts are still being made to establish suitable structures of regional government to accommodate the interests of all sections of the community within Northern Ireland. Many past injustices have indeed been corrected in recent years. But fears and insecurities continue and the forces of violence and extremism on each side of a divided community have taken advantage of the situation for their own narrow ends.
296.	The toll of violence in such a very small area is indeed appalling. Over the past decade more than 2,000 people have been killed and 25,000 injured. There have been 27,000 shooting incidents and almost 7,000 explosions. Translated into human terms, the figures represent a society that is virtually under siege, with whole areas and neighbourhoods which can scarcely remember peaceful conditions. Perhaps even more disturbing are the social malaise and economic stagnation which have come about in Northern Ireland. Because of the continuing instability, valuable opportunities for economic development have been lost. Industrial and agricultural outputs are now lower than in the early 1970s. The population, which had been increasing up to the 1970s, is now static or declining. Overall unemployment stands at 15 per cent. In some areas it is as high as 28 per cent.
297.	For the young, especially, the picture is sombre and distressing. Many have come into a society where violence and deprivation are the norm. Their chances of finding a job and securing a decent, standard of living are small. These social conditions provide a rich breeding ground for further disorder and extremist politics.
298.	My Government cannot look upon these conditions as something affecting Northern Ireland alone or remote from our daily life in the rest of Ireland. They are happening in our country. They affect the people of all traditions in Ireland. Indeed, as a result of what is happening in Northern Ireland, my Government now spends on security alone proportionately more than the United Kingdom on similar measures. It is said that prosperity is indivisible. So also, unfortunately, is instability. The conditions I am referring to may affect not only Ireland, but places outside it. Trouble in any country today can mean trouble for many countries.
299.	This is the background that has led my Government to fix the peaceful resolution of the problem of Northern Ireland as our primary political priority. We are determined to seek a lasting and comprehensive settlement to this question.
300.	As we look back at the past 10 years, it is hard to avoid the conclusion that much of the political effort in Northern Ireland has been directed at the symptoms only. Successive efforts to work out equitable Government structures within the existing framework of Northern Ireland have come to nothing because they failed to get to grips with the fundamental problem. I would not wish in any way to be dismissive of the most recent attempt, which is still in progress, but it is difficult, from what we know of the positions and the expectations of those involved, to be optimistic as to the result.
301.	It is necessary, in my view, to go beyond the efforts now under way to devise structures of government solely confined to Northern Ireland. The framework for a solution must take full account of three other vital dimensions: that of relations between North and South in the island of Ireland; the relationship—now so close in so many areas— between Britain and Ireland; and the common membership of both countries within the European Community.
302.	The relation between North and South in Ireland is fundamental; it is a matter of geographical, historical, political, economic, social and cultural reality. Time has shown that division in Ireland simply has not worked. Accordingly, my Government wishes to see an arrangement evolve where-by Irish men and women would manage the affairs of the whole of Ireland in a truly constructive partnership, without a British presence but with active British goodwill for any arrangement in Ireland which may be worked out by agreement.
303.	My Government is willing to discuss with all the representatives of Northern Ireland what arrangements would be needed to safeguard their interests and traditions. My Government has no doubt that they can be accommodated. We would be willing to go far—very far—perhaps further than they realize, in order to reach agreement on new arrangements, looking not to the past but to the future to bring peace and stability to an area which has known trouble for far too long.
304.	Having said that, I must add that attitudes struck up to now have been influenced by the unqualified guarantees given by successive British Governments to the unionist section of the people in Northern Ireland. This has encouraged them to veto any proposals, however constructive, in advance. Accordingly, it is our belief that a declaration by the British Government of their interest in encouraging the unity of Ireland by agreement and in peace could open the way towards an entirely new situation and help us, in Ireland, to devise new structures, by agreement and with consent, which would bring lasting peace to the whole island of Ireland.
305.	It is clear that discussion of this question must be raised to a new plane between the sovereign Governments of Ireland and Britain and be set within the second and wider dimension of which I spoke—the unique relationship between the peoples of Great Britain and Northern Ireland and the peoples of the Republic. That this relationship is indeed unique was explicitly recognised by the Irish Prime Minister, Mr. Haughey, and the British Prime Minister, Mrs. Thatcher, in the communique which they issued following their talks in London in May this year. They agreed on that occasion to develop new and closer political cooperation between their two sovereign Governments and to hold regular meetings on a continuing basis, and they agreed to further that unique relationship between their peoples in the interests of peace and reconciliation.
306.	Finally, there is the wider dimension set by the common membership of Great Britain and Ireland within the European Community. Linked together within the wider grouping, the two countries, together with their other partners, have developed new forms of co-operation which complement and extend the already close bilateral relations between them. Clearly, this common membership of both countries in a wider community committed to closer integration of its peoples provides a good background against which the two Governments can hope to resolve the apparently intractable problem which a common history has left to their two peoples.
307.	I need hardly add that this new arrangement in Ireland which my Government wants to see emerge must be based entirely on agreement and consent. We have no wish to coerce or dominate, and we totally reject violence and will continue to act vigorously against it.
308.	In summary, our approach to this problem, which is close to us, is essentially that which I commended to our Organization here at the outset of my speech. We commit ourselves to efforts to bring true and lasting peace to our island, and we reject those who have recourse to violence. We commit ourselves to apply in our own case the principles we commend to others and which underlie the Charter of this Organization.
309.	Many of those who have come before me to this rostrum in the general debate have spoken of the world situation at present in sombre terms. I do not know if this view of the international situation today is wholly justified; but it is certainly true that the international climate is more difficult now than a year ago. At this time, it is, I believe, more important than ever that we uphold and abide by the principles of this Organization as set out in the Charter. My delegation has tried to do this since it became a Member 25 years ago.
310.	Here at this rostrum today, I pledge on behalf of my Government and country that we will continue to do so to the best of our ability.
